Citation Nr: 0937911	
Decision Date: 10/06/09    Archive Date: 10/14/09

DOCKET NO.  07-08 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for sinusitis (also claimed as headaches, impaired 
sleeping and an ear nose and throat disorder).

2.  Entitlement to an evaluation in excess of 10 percent for 
hypertension.

3.  Entitlement to service connection for diabetes mellitus 
as secondary to service-connected hypertension (also claimed 
as metabolic syndrome X).

4.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
high cholesterol (now claimed as secondary to service-
connected hypertension and also claimed as metabolic syndrome 
X).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1979 to April 
1995.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Appeals Management Center (AMC) and the Regional Office 
(RO) in Denver, Colorado.  In a June 2005 rating decision the 
AMC granted the Veteran's claim of entitlement to service 
connection for sinusitis and assigned a 10 percent evaluation 
for this disorder.  The Veteran is appealing only the 
disability evaluation.  See July 2005 Notice of Disagreement.  
In an August 2007 rating decision the Denver RO denied the 
remainder of the claims listed on the cover page of this 
decision.  

The Board notes that with respect to the issues on appeal 
that the Veteran had initially requested a hearing before the 
Board.  In a December 2008 communication she withdrew her 
request.  

The issues of entitlement to an initial evaluation in excess 
of 10 percent for sinusitis (also claimed as headaches, 
impaired sleeping and an ear nose and throat disorder), 
entitlement to service connection for diabetes mellitus as 
secondary to service-connected hypertension (also claimed as 
metabolic syndrome X), and whether new and material evidence 
has been received to reopen the claim of entitlement to 
service connection for high cholesterol (now claimed as 
secondary to service-connected hypertension  and also claimed 
as metabolic syndrome X) are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the AMC, 
in Washington, DC.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

A review of the record indicates that the Veteran has 
requested an increased evaluation for her service-connected 
retropatellar pain syndrome of the right knee.  See May 2006 
statement from the Veteran.  Likewise, it appears that the 
Veteran is seeking entitlement to service connection for a 
gallbladder disorder secondary to her service-connected 
hypertension.  See October 2007 statement from the Veteran.  
Accordingly, these claims are hereby REFERRED to the AMC/RO 
for appropriate action.


FINDINGS OF FACT

The Veteran's hypertension has not manifested by diastolic 
pressure of predominantly 110 or more or systolic pressure 
predominantly 200 or more.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.104, Diagnostic Code 7101 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2009); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a 
letter dated in April 2007.  This notice is fully compliant 
with 38 U.S.C.A. § 5103(a).  

VA has obtained the Veteran's service treatment records, 
assisted the Veteran in obtaining evidence, afforded the 
Veteran physical examinations, and obtained medical opinions 
as to the severity of her hypertension.  All known and 
available records relevant to the issue on appeal have been 
obtained and associated with the Veteran's claims file; and 
the Veteran has not contended otherwise.  

The Board notes that the Veteran's representative has 
requested that she be afforded a new VA examination to 
address the severity of her service-connected hypertension.  
See August 2009 Appellant's Brief.  She was last afforded a 
VA examination to address her claim in May 2007.  When it is 
asserted that the severity of a service-connected disability 
has increased since the most recent rating examination, an 
additional examination is appropriate.  See Caffrey v. Brown, 
6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 
(1991).  Nonetheless, the Board is not required to remand an 
appealed disability benefit claim solely because of the 
passage of time since an otherwise adequate examination 
report was prepared.  VAOPGCPREC 11-95 (April 7, 1995).  The 
Veteran's representative does not allege that the Veteran's 
hypertension has increased in severity since the May 2007 VA 
examination or that this examination was inadequate.  
Moreover, a review of the May 2007 examination report shows 
blood pressure readings of 140/90, 144/96 and 160/98 and 
numerous subsequent records do not show significantly varying 
blood pressure readings.  See e.g. December 2008 VA note 
showing a blood pressure reading of 145/86.  Thus, the Board 
does not find that a remand for further examination is 
proper.

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities. 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran. 38 C.F.R. § 4.3.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  "Staged" ratings are appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

A 10 percent evaluation requires diastolic pressure 
predominantly 100 or more, systolic pressure predominantly 
160 or more or minimum evaluation for an individual with a 
history of diastolic pressure predominantly 100 or more who 
requires continuous medication for control.  A 20 percent 
evaluation requires diastolic pressure of predominantly 110 
or more or systolic pressure predominantly 200 or more.  A 40 
percent evaluation requires diastolic pressure predominantly 
120 or more.  A 60 percent evaluation requires diastolic 
pressure predominantly 130 or more.  Hypertension or isolated 
systolic hypertension must be confirmed by readings taken 2 
or more times on at least 3 different days.  For purposes of 
this section, the term hypertension means that the diastolic 
blood pressure is predominantly 90 mm. or greater, and 
isolated systolic hypertension means that the systolic blood 
pressure is predominantly 160 mm. or greater with a diastolic 
blood pressure of less than 90 mm.  38 C.F.R. § 4.104, Code 
7101 (2009).



Factual Background and Analysis

The Board notes that there are numerous blood pressure 
readings of record, including those taken by the Veteran at 
home.  None of these readings approach diastolic pressure of 
predominantly 110 or more or systolic pressure predominantly 
200 or more.  The highest blood pressure reading that the 
Board has found is that of 160/110 as shown by a January 2006 
VA record.  Saliently, a December 2006 VA note documents a 
blood pressure reading of 120/84 and that control of 
hypertension with medication had finally been achieved.  

The Veteran filed her claim for an increased evaluation of 
her service-connected hypertension in March 2007.  A VA note 
dated in March 2007 documents a blood pressure reading of 
118/75.

Shortly thereafter, in May 2007, she was afforded a VA 
examination to address her claim.  In opening, the examiner 
noted that the claims file had been reviewed and referenced 
blood pressure readings of 133/82, 118/75 and 118/86 dated in 
January, March and April 2007, respectively.  At the time of 
the examination the examiner obtained blood pressure readings 
of 140/90, 144/96 and 160/98.  The examiner assessed 
hypertension controlled by recent readings.  The examiner 
could only speculate as to why the Veteran's blood pressure 
readings were elevated at the time of the examination, as 
they were inconsistent with recent readings.  

Blood pressure readings following this examination do not 
approach 200/110.  An August 2008 VA treatment note documents 
that the Veteran's blood pressure log showed readings ranging 
from 105/65 to 138/96, with the vast majority ranging from 
120/70-80.

Upon a review of the aforementioned evidence, the Board finds 
that an evaluation in excess of 10 percent is not warranted 
for the Veteran's hypertension.  The Veteran's hypertension 
has been sufficiently controlled with continuous use of 
medication and the numerous blood pressure readings of record 
do not show a predominant diastolic pressure of 110 or more 
or predominant systolic pressure of 200 or more.  There is 
only one reading where the Veteran's diastolic blood pressure 
measured 110.  Accordingly, the Board cannot conclude that 
the Veteran's hypertension has ever predominantly been at 
this level based upon one isolated reading.  As such, there 
is no basis for a schedular evaluation in excess of 
10 percent during the appeal period.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).

Extraschedular consideration

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2009).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards. The United States 
Court of Appeals for Veterans Claims (Court) has held that 
the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Court has further clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  The Court stated that the RO or the Board must 
first determine whether the schedular rating criteria 
reasonably describe the veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating 
criteria do reasonably describe the veteran's disability 
level and symptomatology, the assigned schedular evaluation 
is adequate, referral for extraschedular consideration is not 
required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

All symptoms and the level of disability resulting from the 
hypertension are addressed by criteria found in the rating 
schedule.  Therefore, the first prong of the Thun test is not 
satisfied and referral for extraschedular consideration is 
not warranted.  In sum, the evidence of record is against 
referring the case for extraschedular consideration.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
hypertension is denied.


REMAND

In July 2009 the Veteran submitted a letter also dated in 
July 2009 from a VA doctor at the Eastern Colorado Health 
Care System.  This statement pertains to the severity and 
symptomatology of her service-connected sinusitis.  Although 
the Veteran's representative waived consideration of some 
evidence submitted after certification of the appeal, neither 
the Veteran nor her representative submitted a waiver of 
initial RO review of this piece evidence.  See August 2009 
Appellant's Brief.  Pertinent evidence submitted by the 
appellant must be referred to the agency of original 
jurisdiction for review and preparation of a supplemental 
statement of the case (SSOC) unless this procedural right is 
waived in writing by the appellant.  38 C.F.R. §§ 19.37, 
20.1304.  Thus, while on remand, the AMC/RO should review 
this evidence and if the claim remains denied, the RO should 
include such evidence in a SSOC.

The Board notes that the RO addressed the claim for service 
connection of high cholesterol on the merits; however, this 
claim is based upon the same factual basis as a previous 
claim of entitlement to service connection for high 
cholesterol. Boggs v. Peake, 520 F.3d. 1330 (Fed. Cir. 2008).  
This claim was last denied in a June 2004 Board decision that 
the Veteran did not appeal; thus the decision became final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1100 (2009). 
Whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim on its merits.  Barnett v. 
Brown, 83 F.3d 130 (Fed. Cir. 1996).  It is pertinent to note 
that the U. S. Court of Appeals for Veterans Claims held that 
separate theories in support of a claim for a particular 
disability are to be adjudicated under one claim.  See 
Robinson v. Mansfield, 21 Vet. App. 545, 550-51 (2008), 
citing, Bingham v. Principi, 421 F.3d. 1346, 1349 (Fed. Cir. 
2005).

Moreover, there are specific notice requirements with respect 
to claims to reopen. VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The Veteran has not been provided with proper notice 
as to the evidence and information that is necessary to 
reopen her claim of entitlement to service connection for 
high cholesterol.  Thus, upon remand such notice should be 
provided.

In Barr v. Nicholson, 21 Vet. App. 303, 311 (2007), the Court 
found that once VA undertakes the effort to provide an 
examination when developing a service-connection claim, it 
must provide an adequate one or, at a minimum, notify the 
claimant why one will not or cannot be provided.  In Stefl v. 
Nicholson, 21 Vet. App. 120 (2007), the Court found that, 
"[w]ithout a medical opinion that clearly addresses the 
relevant facts and medical science, the Board is left to rely 
on its own lay opinion, which it is forbidden from doing."  
Pursuant to 38 C.F.R. § 4.2, it is incumbent upon the rating 
board to return an examination report as inadequate if it 
does not contain sufficient detail. 

The May 2007 VA examination report does not address the 
theory of secondary service connection for diabetes mellitus 
by way of aggravation, which is part and parcel of a claim of 
entitlement to secondary service connection under 38 C.F.R. 
§ 3.310(b).  Accordingly, upon remand the Veteran should be 
afforded another VA examination to address aggravation of 
diabetes mellitus by her service-connected hypertension. 

Along these lines, the Board also finds that an examination 
is necessary to ascertain whether there is any possible 
relationship between diabetes mellitus, hypertension and 
metabolic syndrome X.  Of record is a March 2007 letter from 
a VA doctor.  In this letter, the doctor notes that the 
Veteran had refractory diastolic hypertension attributable to 
metabolic syndrome, also known as syndrome X.  This letter 
indicates that diabetes mellitus is similarly attributable to 
metabolic syndrome X.  This doctor stated that these 
disorders are interrelated.  This thus raises the question of 
whether there is a relationship between the service-connected 
diabetes mellitus by way of metabolic syndrome X.  The Board 
notes that service connection for hypertension has been in 
effect since May 1995.   Accordingly, the Board finds that 
the Veteran should be afforded a VA examination to address 
this question.  38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Send the Veteran appropriate notice in 
connection with reopening her claim of 
entitlement to service connection for high 
cholesterol, per Kent v. Nicholson, 20 
Vet. App. 1 (2006).  The notice should 
inform the Veteran of the evidence and 
information that is necessary to reopen 
the claim of entitlement to service 
connection for high cholesterol.  In 
preparing the notice, identify the bases 
for the denial in the prior decision and 
provide the claimant with a notice letter 
that describes what evidence would be 
necessary to substantiate those elements 
required to establish service connection 
that were found insufficient in the 
previous denial.

Obtain VA treatment records since March 
2009 and associate them with the claims 
file.   

2.  Thereafter, the Veteran should be 
afforded a VA medical examination in order 
to ascertain the relationship, if any, 
between diabetes mellitus and her service-
connected hypertension, to include as 
through aggravation and/or related to 
metabolic syndrome.  The claims folder 
must be furnished to the examiner for use 
in the study of this case.

The examiner should opine whether it is at 
least as likely as not that diabetes 
mellitus is aggravated (that is, 
permanently worsened by the service-
connected hypertension beyond natural 
progression), and if so, the examiner 
should indicate the approximate degree of 
disability or baseline before the onset of 
the aggravation.

The examiner is also asked to address the 
following questions:

Is it as likely as not that the Veteran 
has a disability characterized as 
metabolic syndrome that is causally 
related to service or is caused or 
chronically worsened by her service-
connected disorders?    

Use by the examiner of the "at least as 
likely as not" language in responding is 
required.  The examiner is advised that 
the term "as likely as not" does not 
mean within the realm of possibility.  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support the 
contended causal relationship or a finding 
of aggravation; less likely weighs against 
the claim.  The clinician is further 
advised that aggravation for legal 
purposes is defined as a permanent 
worsening of the underlying disability 
beyond its natural progression versus a 
temporary flare-up of symptoms.

The examiner is also requested to provide 
a rationale for any opinion expressed.  If 
the examiner finds it impossible to 
provide any requested opinion without 
resort to pure speculation, he or she 
should so indicate and explain why such 
opinion cannot be made.

3.  Thereafter readjudicate the issues on 
the basis of all pertinent evidence of 
record and all governing law and 
regulations, including 38 C.F.R. § 3.310, 
where applicable.  If any benefit sought 
on appeal remains denied, the Veteran and 
her representative should be provided with 
a SSOC, which should contain notice of all 
relevant actions taken on the claims for 
benefits, and set forth all pertinent 
evidence and governing law and 
regulations, including but not limited to 
38 C.F.R. 
§ 3.310.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


